Citation Nr: 0514562	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability, and, 
if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active service from May 1970 to September 
1973, and from November 1973 to August 1976.  He also served 
in the Army National Guard of Georgia from December 1979 to 
December 1986, and from April 1993 to November 1996; the 
latter period of service included a period of active duty for 
training (ADT) in July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in March 2005.  
Additional evidence was received at the hearing, for which 
the veteran provided a waiver of initial RO consideration.


FINDINGS OF FACT

1.  An unappealed March 1999 rating decision denied 
entitlement to service connection for chronic low back pain.

2.  The evidence added to the record since the March 1999 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and which raises 
a reasonable possibility of substantiating the underlying 
claim.

3.  The veteran's low back disability did not originate 
during his periods of active service, and is not otherwise 
etiologically related to those periods of service.

4.  The veteran's low back disorder pre-existed his July 1995 
period of active duty for training.

5.  The veteran sustained an injury to his lower back in the 
line of duty during a July 1995 period of active duty for 
training; that injury chronically worsened his low back 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

2.  The veteran has a low back disability that was aggravated 
during a period of active duty for training.  38 U.S.C.A. §§ 
101(2), 101(24), 1110, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  The VCAA, however, left intact the 
requirement that a claimant must first present new and 
material evidence before VA may address the claim on the 
merits.  See 38 U.S.C.A. §§ 5103A(f), 5108.

The record reflects that the veteran has been provided with 
the notice contemplated by 38 U.S.C.A. § 5103(a) in 
connection with his claim to reopen.  Moreover, the record 
reflects that VA's duty-to-assist him in the instant claim 
has been fulfilled to the extent necessary.  In any event, in 
light of the disposition of the veteran's claim below, the 
Board finds that he has not been prejudiced by any failure to 
notify or assist him in the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 C.F.R. § 3.6.

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(a).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Id.  Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for chronic low back pain was denied in a 
March 1999 rating decision.  The veteran disagreed with the 
decision and was issued a statement of the case in July 1999, 
but he did not thereafter perfect his appeal of the March 
1999 rating decision.  As a result, service connection for a 
low back disability may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last final adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

The evidence of record at the time of the March 1999 rating 
decision included service medical records for the veteran's 
period of active service which are negative for any 
complaints, finding or diagnosis of back disability.  The 
evidence also included service medical records for his period 
of service in the Army National Guard.  Those records are 
silent for any reference to back complaints until July 1995.  
On July 24, 1995, and apparently during a period of ADT, the 
veteran presented with complaints of back pain and right 
thigh numbness.  He reported injuring his back the previous 
day and on the morning of presentation after lifting.  The 
veteran explained that he had previously injured his back in 
1992 while working as a civilian, and that he had experienced 
intermittent back pain since.  The veteran also reported 
visiting an orthopod/chiropractor for his back problems 
during the three months preceding the July 1995 visit, and 
indicated that immediately prior to his July 1995 period of 
ADT he experienced an increase in back pain.  

Physical examination showed that the veteran walked normally 
and sat with little or no observed problems.  He exhibited 
mild lumbar tenderness with a negative straight leg raise 
test.  He demonstrated normal strength, but decreased touch 
sensation to the right thigh.  The impression was low back 
pain and rule out "disc."  The veteran was released to home 
for follow up with a civilian physician, and the examiner 
described the July 1995 injury as a temporary aggravation of 
a pre-existing disorder.  The veteran was assigned a profile 
on July 24, 1995, indicating that he was not fit for duty on 
account of low back pain and possible herniated disc.

The evidence previously of record also included an Automated 
Separation Document indicating that the veteran was released 
from National Guard service in November 1996; the document 
did not suggest that his release was based on any disability.

Evidence submitted with a July 1999 notice of disagreement to 
the March 1999 rating decision included medical and 
administrative records from the Department of Labor 
associated with claims filed by the veteran against his 
employers with respect to injuries received while working as 
a civilian.  The records show that he injured his back in 
February 1992 while lifting/handling rolls of cloth.  
Physical examination showed limitation of flexion and 
tenderness affecting the paraspinal muscles, and the examiner 
diagnosed mild lumbosacral strain; examination later in 
February 1992 demonstrated marked improvement in his lower 
back condition.  The veteran sustained a back strain in 
January 1995, and injured his lower back in March 1995 while 
lifting freight.  He was diagnosed with lumbosacral strain in 
connection with the latter incident, and was placed on 
restricted duty until April 1995.  When examined in April 
1995, the veteran demonstrated acute lumbalgia, leg length 
discrepancy, and hyperlordosis.  The examiner concluded that 
the veteran could resume regular work shortly.  When examined 
in September 1995, the veteran demonstrated a positive 
straight leg raise test on the left.  The examiner diagnosed 
herniated nucleus pulposus of L4-L5 and L5-S1, and determined 
that the veteran was partially disabled. 

The evidence previously considered lastly included statements 
by the veteran to the effect that he ruptured two discs in 
his lower back during a period of ADT in July 1995.

Pertinent evidence received since includes service medical 
records.  Several of those records are duplicative of records 
previously considered.  Those service medical records not 
previously considered include the report of an August 1995 
periodic examination of the veteran documenting his 
complaints of a back problem with a three-year history of 
radiating low back pain exacerbated by lifting activities.  
Physical examination showed tenderness over the lower back 
with a positive straight leg raise test on the right.  The 
examiner diagnosed lumbosacral arthritis and chronic low back 
pain, recommended that the veteran stop mustering, and 
concluded that the veteran was not qualified for retention.

The evidence added to the record also includes service 
personnel records showing that in April 1996, the veteran's 
commanding officer concluded that the appellant was not 
physically capable of performing the duties required by his 
position.  The commanding officer explained that he had 
limited the veteran to answering the phone at the unit, and 
concluded that the appellant should not be considered for 
further duties in the National Guard.

The evidence added to the record also includes private 
medical records for August 1999 to July 2002 showing that the 
veteran injured his lower back in a motor vehicle accident 
(MVA) in July 1999.  The records, however, also note that the 
appellant reported having back pain since 1995.  The veteran 
reported symptoms consistent with disc herniation, and 
exhibited loss of normal lordosis, but with a normal gait 
pattern.  The report of a Magnetic Resonance Imaging study 
revealed central disc herniation at the L4-L5 level with 
central stenosis and L5-S1 degenerative disc disease.  

The evidence added to the record additionally includes the 
report of a September 2001 examination of the veteran by W. 
E. Adams, M.D..  The veteran reported experiencing radiating 
low back pain following an MVA in 1999.  Physical examination 
was negative for any identified abnormalities other than 
absent lower extremity reflexes.  Dr. Adams diagnosed 
degenerative disc disease with bulging disc at L4-L5 on the 
right.

Evidence added to the record since March 1999 includes two 
statements by service comrades of the veteran received in 
March 2005.  They purport to have witnessed paperwork 
prepared for the veteran declaring him unfit for duty and 
recommending his discharge.

The evidence added to the record since March 1999 lastly 
includes the transcript of the veteran's March 2005 hearing 
before the undersigned.  The veteran testified that he first 
injured his back in 1992 while a civilian.  He explained that 
while serving on a period of ADT in 1995, he injured his back 
from lifting a toolbox.  He testified that he was placed on 
light duty for the remainder of that period of ADT.  He 
indicated that he was considered unfit for service, and that 
a military physician in 1995 recommended his immediate 
discharge for unfitness; he explained that his retirement 
nevertheless was not based on disability.  The veteran 
testified that he resigned from his civilian job in 1996, and 
thereafter drove a truck until he was involved in an MVA in 
July 1999.  He explained that between the time of his 1995 
injury and the July 1999 MVA, he still experienced back 
problems.

As indicated above, the newly added evidence includes the 
report of an August 1995 National Guard periodic examination 
of the veteran noting a diagnosis of lumbosacral arthritis 
and chronic low back pain, and documenting the examiner's 
conclusion that the veteran was not qualified for retention.  
Further, the newly received evidence includes service 
personnel records showing that following the back injury in 
July 1995 the veteran's commanding officer concluded that the 
appellant was no longer physically capable of performing his 
assigned duties.  This evidence is clearly new and material 
in that it tends to substantiate previously unestablished 
facts pertinent to the underlying claim; the veteran's claim 
is therefore reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).

This does not end the Board's inquiry, however.  As noted 
previously, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service (including disability 
resulting from injury incurred or aggravated in the line of 
duty during a period of ADT).

The Board first notes that service medical records for the 
veteran's periods of service in the U.S. Air Force are silent 
for any reference to low back complaints, and that there is 
no post-service medical evidence of any low back disorder 
until 1992.  The veteran does not contend that service 
connection is warranted on the basis of his periods of 
service in the U.S. Air Force.  He argues instead that 
service connection for low back disability is warranted on 
the basis of his July 1995 period of ADT in the Army National 
Guard.

As to the referenced period of ADT, the veteran was not 
examined immediately prior to that period of service.  He 
therefore is not entitled to any presumption that he was in 
sound condition at the time of his entrance onto the July 
1995 period of ADT.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994).  In any event, the record clearly shows, and the 
veteran does not dispute, that a low back disorder was 
present for years prior to July 1995.  Service medical 
records for the July 1995 period of ADT show, however, that 
he sustained lower back injury after lifting certain objects, 
which resulted in his dismissal from the remainder of that 
period of ADT, and the assignment of a profile based on 
possible disc herniation.  When examined approximately one 
month later for his annual physical, the examiner concluded 
that the veteran was no longer fit for retention, and his 
commanding officer recommended his discharge on account of 
disability (presumably the low back disorder).  A private 
medical examiner in September 1995 diagnosed a herniated 
nucleus pulposus, and the Board notes that there is no 
evidence suggesting further back injury between July and 
September 1995.  

Given the evidence showing that following the low back injury 
in service the veteran was placed on profile and shortly 
thereafter considered unfit for duty by both his commanding 
officer and an examining military physician, and as there was 
no evidence of disc herniation in the appellant until two 
months after the July 1995 period of ADT, the Board finds 
that the claimant's pre-existing lower back disorder clearly 
worsened in severity during his period of ADT in July 1995.

In short, the record shows that the veteran's low back 
disorder pre-existed his July 1995 period of ADT, but was 
permanently aggravated during that period of ADT as the 
result of additional low back injury.  The Board therefore 
finds that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection is in order for a low back disability.  
38 U.S.C.A. § 5107.

The Board is cognizant of the veteran's history of additional 
low back injury in connection with an MVA in July 1999.  The 
matter before the Board at this time is whether service 
connection is warranted for low back disability, not the 
proper rating assignable for the service-connected low back 
disorder.  See generally, Grantham v. Brown, 114 F.3d 1156 
(1997). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.  

Entitlement to service connection for a low back disability 
is granted. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


